 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVARE MONROE GRANT,                               No. 2:18-cv-1889 DB P
12                          Petitioner,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                            Respondent.
16

17

18           Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

19   under 28 U.S.C. § 2254. In his petition filed July 5, 2018, petitioner challenges the prison’s

20   refusal to apply California’s Proposition 57 to his case and eliminate his sentence enhancements

21   for earlier parole consideration. In an order filed October 30, 2018, the court informed petitioner

22   that his claim is not appropriate in a habeas action and, if he wishes to pursue it, he must file a

23   civil rights complaint under 42 U.S.C. § 1983. (ECF No. 9.) Petitioner was provided a copy of

24   the civil rights complaint form used in this district and was instructed to file a civil rights

25   complaint or a notice of voluntary dismissal within thirty days. Petitioner was advised that his

26   failure to file either document would result in a recommendation that this action be dismissed.

27           Thirty days have passed and petitioner has filed neither a civil rights complaint nor a

28   notice of dismissal.
                                                         1
 1            Accordingly, the Clerk of the Court is HEREBY ORDERED to assign a district judge to

 2   this case; and

 3            IT IS RECOMMENDED that this action be dismissed. See E.D. Cal. R. 110; Fed. R. Civ.

 4   P. 41(b).

 5            These findings and recommendations will be submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. The document should be captioned

 9   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the

10   objections shall be filed and served within seven days after service of the objections. The parties

11   are advised that failure to file objections within the specified time may result in waiver of the

12   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the

13   objections, the party may address whether a certificate of appealability should issue in the event

14   an appeal of the judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the

15   district court must issue or deny a certificate of appealability when it enters a final order adverse

16   to the applicant).

17   Dated: December 10, 2018

18

19

20   DLB:9
     DB/prisoner-habeas/gran1889.fta fr
21

22

23

24

25

26
27

28
                                                        2
